Citation Nr: 1102877	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 
1963. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from 
the RO in October 2010.  A transcript of the hearing is 
associated with the claims file.  On the record at the hearing, 
the Veteran withdrew his appeal of that portion of the March 2009 
decision that denied service connection for heart disease, 
residuals of heart attack, and breathing problems.  38 U.S.C.A. 
§ 20.204 (a)(b) (2010).  These matters are no longer on appeal.  

The issue of entitlement to service connection for degenerative 
disc disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral auditory threshold is 40 decibels or 
greater at 2000, 3000, and 4000 Hertz and speech recognition 
using the Maryland CNC Test is less than 94 percent in the left 
ear.  

2.   The Veteran's hearing disability is not related to any 
aspect of service including exposure to high noise levels as a 
light vehicle driver and motor pool worker.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In correspondence in November 2005, the RO provided notice that 
met the requirements.  The notice informed the Veteran of all 
elements necessary to substantiate a claim for direct and 
secondary service connection and of the Veteran's and VA's 
respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army as a light vehicle driver.  
He contends that his bilateral hearing loss is related to 
exposure to high noise levels from vehicle operations and work in 
a motor pool in service. 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

In VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for organic ear disease or decreased hearing acuity.  
An audiogram obtained as part of a July 1963 discharge physical 
examination was normal.  

In an August 2008 questionnaire, the Veteran reported that he was 
exposed to high noise levels from driving a truck, pulling 
targets on a rifle range, and working in a motor pool while in 
service.  The Veteran reported noise exposure after service as a 
truck driver and fuel attendant and no exposure from recreational 
activities.  

In October 2008, a VA doctoral-level audiologist noted a review 
of the claims file and the Veteran's reports of difficulty 
understanding conversation in high background noise.  The Veteran 
reported that he had experienced the difficulty for a long time 
but was not specific about the date of onset of the symptoms.  
The Veteran also reported that the disorder interfered with his 
ability to hear the sounds of nature.  The Veteran denied any 
symptoms of dizziness, balance difficulties, vertigo, earaches or 
infections, drainage, or family history of hearing loss.  The 
Veteran reported that he completed basic rifle training, drove 
loud trucks, and worked in a garage in service.  After service, 
the Veteran drove a tractor-trailer for 13 years and engaged in 
recreational hunting.  Hearing protection was not worn in any 
situation in or after service.  

On examination, the audiologist noted no organic ear 
abnormalities except for non-occluding cerumen and an excessively 
compliant right middle ear system.  An audiometric test showed 
auditory thresholds of 40 decibels or greater at the three 
highest frequencies bilaterally.  Speech recognition scores were 
94 and 80 percent in the right and left ears respectively.  The 
audiologist diagnosed mild sloping to moderately severe 
sensorineural hearing loss on the right and moderately severe 
sloping to severe hearing loss on the left.  The audiologist 
noted the Veteran's description of noise exposure in service but 
also noted that his hearing acuity was normal as measured in the 
discharge physical examination.   The audiologist also noted the 
Veteran's post-service noise exposure and concluded that, in view 
of all factors, the hearing loss was less likely than not related 
to military service.  The Board concludes that this examination 
is adequate as the examiner noted the results of comprehensive 
testing and discussed the functional effects of the Veteran's 
disability.    

In May 2009, the Veteran submitted excerpts from articles from 
two internet sites.  One article reported the number of veterans 
and amount of compensation granted for hearing loss and noted 
that the disorder may manifest gradually.   The second article 
reported that hearing loss from high noise exposure may cause 
acoustic trauma that manifests with a delayed onset.  The Board 
visited the sites and concludes that they appear to be 
established by advocacy organizations.  The first site was posted 
by "Oregon Health." It is not clear whether it is a government 
or private organization.  The second site is managed by the 
veteran's services department of a county government.  Neither 
article cites an authoritative medical source.  

In an October 2009 Board hearing, the Veteran stated that he 
drove trucks in and after service but that the civilian truck 
noise was not as loud as the military truck noise.  The Veteran 
also stated that he was a machine gunner.  The Veteran reported 
that his private physician told him that his hearing loss was 
related to his military service. 

In correspondence in October 2010, the Veteran's private family 
practice physician noted that she treated the Veteran for hearing 
loss, reviewed the in-service and her current treatment records, 
and concluded that the Veteran's current hearing loss was 
directly related to "the conditions sustained and treated in 
service."  The physician did not provide any clinical records, 
rationale for the conclusion, or indicate what conditions the 
Veteran sustained and what treatment he received in service.  
Although the service records showed the Veteran's military 
occupation, there was no treatment for any hearing difficulties.  
Moreover, the physician did not comment on the normal discharge 
hearing test or the Veteran's post service exposure.  

The Board concludes that service connection for bilateral hearing 
loss is not warranted because the disability manifested after 
service and is not related to any aspect of service.  The VA 
examination in August 2008 showed bilateral hearing loss that 
meets the criteria for a disability.  The Board acknowledges the 
Veteran's report of noise exposure in service from truck driving 
and work in a motor pool for his three years of service.  
Although the record showed that the Veteran qualified as a rifle 
expert, there is no evidence that his occupation included more 
than familiarity with a crew-served automatic weapon.  The 
Veteran is competent to report the exposure and the Board 
concludes that his reports of truck operations are credible as 
they are consistent with the nature and circumstances of this 
service and were accepted by the VA audiologist in 2008.  The 
Veteran is also competent to report the date of onset of the 
hearing loss.   However, the Veteran reported only that he 
experienced the difficult for a long time.  As the service 
examination records showed no hearing loss at the time of 
discharge, the Board concludes that the disorder did not manifest 
in service and that there is no continuity of symptoms since 
service.  

The Board concludes that the information from the internet sites 
cannot be accepted as competent because the source of medical 
expertise for the nexus theories described was not evident.  
Furthermore, even if competent, the information is general and 
not necessarily applicable to the Veteran's specific case.  The 
Board concludes that the opinions provided by the VA doctoral 
level audiologist and private family physician are competent as 
the clinicians have medical expertise and are presumed to be 
familiar with the currently accepted medical theories of the 
etiology of hearing loss.  

The Board places greatest probative weight on the opinion of the 
VA audiologist in August 2008 who concluded that the Veteran's 
hearing loss was not related to his military service.  The 
audiologist is a hearing specialist and provided a credible 
rationale for the conclusion.  The audiologist reviewed the 
claims file and commented on the nature, circumstances, and three 
year duration of the noise exposure in service.   The audiologist 
commented on the absence of any symptoms in service and the 
audiometric testing that showed normal hearing at the time of 
discharge.  The audiologist further noted that the Veteran was 
exposed to similar sources of noise for 13 years after service.  
The Board places less probative weight on the short opinion by 
the family practice physician because it is conclusory and based 
on a review of service records that revealed only the Veteran's 
military occupation.  The physician did not comment on the 
absence of any symptoms of hearing loss in service or on the 
Veteran's longer exposure to noise levels similar to that in 
service and on his recreational exposure from hunting.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current bilateral hearing loss manifested 
after service and is not related to his active service.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for a lumbar spine disorder.  

In March 2009, the RO granted service connection for left knee 
strain and instability.  

In September 2008, a VA physician noted a review of the claims 
file.  Although the Veteran had submitted a claim for service 
connection for bilateral knee disorders, the disorders had not 
been the subject of a compensation and pension examination and 
were not service-connected at that time.  The physician noted the 
Veteran's report that the onset of back discomfort occurred in 
1962 as a result of loading and offloading vehicles.  The Veteran 
denied any trauma to the spine.  The Veteran reported that he had 
been recently diagnosed with degenerative disc disease of the 
lumbar spine and underwent spinal surgery in 2008.  The physician 
concluded that the spinal disability was not related to service 
because there were no injuries or symptoms in service and the 
disorder was first diagnosed 40 years after service.  

However, the record at the time of the examination included a 
July 1971 clinical note from a private physician that showed the 
Veteran reported a sudden onset of upper back pain.  The 
physician diagnosed lumbosacral strain.  In June 2009, the 
Veteran submitted additional records of private treatment for low 
back pain dated from 1965 to 1999. 

In correspondence in October 2009, the Veteran's private family 
physician noted that the Veteran's degenerative joint disease and 
radiculopathy of the lumbar spine was aggravated by the left knee 
problem that developed while in military service.  The physician 
did not provide any clinical records or rationale for the 
opinion. 

In the October 2010 Board hearing, the Veteran reported that he 
was granted disability benefits by the Social Security 
Administration (SSA) in 1997 for his back, and that he had 
undergone three back surgeries in 2008.  Although generally VA is 
not bound by an SSA determination, it is pertinent to the claim.  
Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the 
SSA's decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his pending 
claims, VA is obliged to attempt to obtain and consider those 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Further, the records of back surgery in 2008 are 
also relevant to the claim.  

The Board concludes that the opinion of the private family 
practice physician is not adequate because it is conclusory and 
without rationale.  The opinion of the VA physician in 2008 is 
also inadequate because the physician did not consider the 1971 
report of low back symptoms.  The physician was not able to 
consider the private records submitted after his review of the 
claims file, records associated with the SSA disability benefits, 
and any records associated with the 2008 surgery.  The physician 
also did not evaluate the possibility of aggravation of the 
lumbar spine disorder by the left knee disability that was 
service-connected after the time of his examination.  Therefore, 
additional requests for records and another VA examination are 
necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records associated with the award of 
disability benefits to the Veteran for a 
back disability in approximately 1997.  
Associate any records received with the 
claims file. 

2.  Request from the Veteran the dates, 
identity, and address of the medical care 
provider and facility that provided 
treatment and three lumbar spinal surgical 
procedures in 2008.  If authorized by the 
Veteran, request from the providers the 
relevant medical treatment records and 
associate any records received with the 
claims file. 

3.  Request all records of VA outpatient 
treatment since December 2008.  Associate 
any records received with the claims file. 

4.  Then, schedule the Veteran for a VA 
orthopedic examination of his lumbar spine.  
Request that the examiner review the claims 
file and note review of the claims file in 
the examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's degenerative disc disease of the 
lumbar spine and provide an opinion whether 
any disability found is at least as likely 
as not (50 percent or greater possibility) 
related to any aspect of service or related 
to or aggravated by a left knee disability. 

5.   Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for 
degenerative disc disease of the lumbar 
spine.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2010).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


